Gilbert, J.
The exception in this case is to a judgment awarding permanent alimony. The judgment was rendered on November 22, 1922, during the October term of the superior court, which convened on October 30, 1922, and finally adjourned for the term on November 27, 1922. The bill of exceptions was tendered to the judge and certified by him on January 1, 1923. The bill of exceptions not having been tendered to the judge within the time required by law, as provided in the Civil Code (1910), § 6152, the motion to dismiss the writ of error must be sustained. Writ of error dismissed.

All the Justices concur.